Citation Nr: 0735130	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
2001 for the grant of service connection for diabetes 
mellitus.

2.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange (AO) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968, including service in Vietnam.

This appeal to the Board of Veterans Appeals (Board) arises 
from March 1994, October 1995 and January 2002 rating 
decisions issued by the RO.  

In the March 1994 rating action, the RO, inter alia, denied 
service connection for a skin disorder (claimed as due to AO 
exposure), left ear hearing loss, and an acquired psychiatric 
disorder, to include PTSD.  A notice of disagreement (NOD) 
was received in May 1994, and a statement of the case (SOC) 
was issued by the RO in September 1994.  A substantive appeal 
was received later the same month.  Supplemental SOCs (SSOCs) 
were issued in January, June, and December 1995, October 
1999, and March and April 2002.  

In an October 1995 rating action, the RO denied a permanent 
and total disability rating for pension purposes (P/T).  A 
NOD was received in November 1995, and a SOC was issued later 
that month.  A substantive appeal was received in December 
1995, and SSOCs were issued subsequently that month and in 
August 1996.  By rating action of July 1999, the RO granted a 
P/T; this constitutes a full grant of the benefit sought, 
therefore this issue is no longer on appeal.  

In a January 2002 rating action issued in February 2002, the 
RO, inter alia, granted service connection for diabetes 
mellitus, effective February 23, 2001, and denied service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus.  A NOD with the effective date of the grant of 
service connection for diabetes mellitus and the denial of 
secondary service connection for peripheral neuropathy  was 
received in February 2002.  An SOC was issued in July 2002, 
and a substantive appeal was received in August 2002.    

In October 2002, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In February 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran and 
his representative of that development in an April 2003 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
November 2003, the Board remanded the case to the RO for 
completion of the actions previously requested.  The Appeals 
Management Center (AMC), in Washington, later continued 
denial of the claims (see the January 2005 SSOC), and 
returned the matters to the Board for further appellate 
consideration.

In May 2005, the Board denied the veteran's claim for service 
connection for left ear hearing loss.  At that time, the 
Board also remanded to the RO, via the AMC, the claims for an 
effective date prior to February 23, 2001 for the grant of 
service connection for diabetes mellitus; for service 
connection for a skin disability, claimed as due to AO 
exposure; for service connection for peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus; 
and for service connection for an acquired psychiatric 
disorder, to include PTSD.  In a January 2007 SSOC issued in 
February 2007, the AMC later continued denial of the claims 
for an earlier effective date for the grant of service 
connection for diabetes mellitus; for service connection for 
a skin disability, claimed as due to AO exposure; and for 
service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus.  In a 
January 2007 rating decision issued in March 2007, the AMC 
granted service connection and assigned an initial 10 percent 
rating, for PTSD, effective August 18, 1993.  The veteran 
filed disagreed with the initial rating assigned for PTSD in 
July 2007.

As final preliminary matters, the Board points out that, at 
the time of the decisions on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
veteran's service organization.  However, as of July 2007, 
the veteran is now represented by a private attorney; the 
Board recognizes the change in representation.  

The Board also notes that attached to a July 2007 statement 
from the veteran's attorney were copies of an Social Security 
Administration (SSA) determination that the RO and the AMC 
had already been reviewed; hence, no waiver of RO 
consideration or remand for RO consideration of this evidence 
is required.  See 38 C.F.R. § 20.1304 (2006).

The Board's decision denying the claims for an earlier 
effective date for grant of service connection for diabetes 
mellitus and for service connection for a skin disability and 
for peripheral neuropathy is set forth below.  For the 
reasons expressed below, the remaining claim identified on 
the title page-for which the veteran has completed the first 
of two actions required to place this matter in appellate 
status-is addressed in the remand following the order; this 
matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  On February 23, 2001, the RO received the veteran's 
initial claim for service connection for diabetes mellitus, 
secondary to AO exposure, after being diagnosed with Type II 
diabetes mellitus in March 1999.

4.  The record contains no statement or communication from 
the veteran or his representative, prior to February 23, 
2001, that constitutes a pending claim for service connection 
for diabetes mellitus. 

5.  None of the veteran's diagnosed skin disabilities are 
among those recognized by the VA Secretary as etiologically 
related to herbicide exposure; and there is no competent 
evidence of nexus between a chronic skin disability and the 
veteran's period of military service, to include any in-
service AO exposure.

6.  Peripheral neuropathy was first manifested many years 
post service, and the most persuasive medical evidence of 
record establishes that the veteran's neuropathy is less like 
than not secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than February 23, 
2001, for the grant of service connection for diabetes 
mellitus is without legal merit.  38 U.S.C.A. §§ 1116, 5101, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400, 3.816 (2007).

2.  The criteria for service connection for a skin 
disability, to include as due to AO exposure, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2007).

3.  The criteria for service connection for peripheral 
neuropathy, claimed as secondary to the veteran's service-
connected diabetes mellitus, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.655(b), 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

In this appeal, post-rating letters dated in March and July 
2004 provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection on a direct, presumptive (to 
include due to AO exposure) or secondary basis, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and that he should provide evidence in his possession.  
After the veteran was afforded opportunity to respond, the 
SSOCs issued in January 2005 and February 2007 reflect 
readjudication of the claims herein decided on appeal.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  

While the appellant did not receive notice as to how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, until the January 2007 SSOC 
issued in February 2007, on these facts, such omission is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the veteran's claims for an earlier effective 
date and for service connection, neither a disability rating 
or an effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, SSA records, as well as inpatient 
and outpatient medical records from the VA Medical Centers 
(VAMCs) in Beckley and Clarksburg, West Virginia, and 
Pittsburgh, Pennsylvania.  Reports of VA examinations-to 
include opinions pertinent to the matters on appeal-are 
associated with the record.  In April 2004, the veteran 
failed to report for an electromyography (EMG).  Finally, the 
Board notes, however, that the February 2006 neurological 
examiner was unable to give a definitive opinion on the 
etiology of the veteran's peripheral neuropathy, due to the 
veteran's refusal to submit to an EMG.  Under the provisions 
of 38 C.F.R. § 3.655 (2007), due to the veteran's 
unwillingness to cooperate with the examination, this claim 
will be decided on the evidence of record.  The veteran's 
written statements and a transcript of his hearing also are 
of record.  

The Board acknowledges that, in a July 2007 statement, the 
veteran's attorney requested that the veteran be scheduled 
for skin and neurological examinations to ascertain whether 
he has chloracne and, if so, whether it is related to AO and 
for an opinion on whether the veteran's peripheral neuropathy 
is related to his diabetes.  However, in light of December 
2001 and February 2006 VA opinions addressing whether the 
veteran's peripheral neuropathy is related to his diabetes, 
the veteran's adamant refusal to submit to an EMG, and the 
plethora of medical records, examination reports and a 
November 1998 Armed Forces Institute of Pathology report 
showing that the veteran has not been diagnosed with 
chloracne or an acneform disease (which for presumptive 
service connection must be demonstrated within one year of 
last exposure to AO) related to herbicide exposure, further 
examination is not warranted in this instance.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/ AMC, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claims for service connection, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor, in light of the veteran's refusal to 
cooperate, is there any indication that there is additional 
existing evidence to obtain or development required to create 
any additional evidence to be considered in connection with 
either service-connection claim.  Any error in the sequence 
of events or content of the notice is not shown to prejudice 
the appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters being decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Earlier Effective Date Claim

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era, as such he is presumed to 
have been exposed to herbicides (AO).  In March 1999, the 
veteran was first diagnosed with diabetes mellitus when he 
was hospitalized for ketoacidosis at the Clarksburg VAMC.  On 
February 23, 2001, the RO received the veteran's original 
claim for service connection for diabetes mellitus due to AO 
exposure, asking that it be effective March 9, 1999, when he 
was diagnosed with diabetes mellitus.  See 38 U.S.C.A. 
§§ 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307(d), 3.309(e) (2007).  In a January 2002 rating 
action issued in February 2002, the RO granted service 
connection on a presumptive basis for diabetes mellitus, 
secondary to AO exposure, effective from February 23, 2001, 
the date of receipt of the veteran's informal claim.  

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2007).  

However, in cases involving presumptive service connection 
due to herbicide exposure, there is an exception to the 
provisions set forth above.  38 C.F.R. § 3.816 (2007) sets 
forth the effective date rules required by orders of the U. 
S. district court in the class-action case of Nehmer v. U. S. 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 
17, 1991) (Nehmer Stipulation).  For purposes of this 
section, a Nehmer class member includes a Vietnam veteran who 
has a covered herbicide disease, here Type II diabetes 
mellitus.  Thus, the veteran is considered a Nehmer class 
member.  See 38 C.F.R. § 3.816(b)(1)(2) (2007).  

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award, if the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before the VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, will be the later of the date such 
claim was received by VA or the date the disability arose, 
unless the claim was received within a year following 
separation from service.  A claim will be considered a claim 
for compensation for a particular covered herbicide disease 
if: (1) the claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulations establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Type II 
diabetes mellitus was added to the list of diseases subject 
to service connection on a presumptive basis, effective 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit) 
later held that the effective date of the regulation should 
be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2).  See 
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 
(Fed. Cir. 2002).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran's original informal 
claim for service connection for his diabetes mellitus due to 
AO exposure was received by the RO on February 23, 2001.  
Subsequently, the RO granted service connection for diabetes 
mellitus, effective February 23, 2001.  The effective date of 
the grant of service connection for the veteran's diabetes 
mellitus was based on the date of receipt of the veteran's 
initial claim for those benefits, in accord with the Nehmer 
Stipulation.  

The veteran asserts that based on the Nehmer decision the 
effective date should be February 23, 2000, or, 
alternatively, he contends that it should go back to at least 
March 1999, when he was first diagnosed with diabetes 
mellitus, even though he believes that his diabetes mellitus 
should have been diagnosed earlier.

However, the Board finds that there was no pending claim for 
service connection for diabetes mellitus, prior to 
February 23, 2001, and therefore the claim must be denied.  

The veteran's former representative appears to be claiming 
that VA medical records, for example, the VA hospitalization 
records in March 1999 should be construed as an informal 
claim under the provisions of 38 C.F.R. § 3.157.  But the 
provisions of 38 C.F.R. § 3.157 allowing a report of 
examination or hospitalization to be accepted as a informal 
claim for benefits, if such report relates to a disability 
which may establish entitlement, only applies once a formal 
claim for compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  (Emphasis added.)  See 38 C.F.R. § 3.157(b) (2007).  
Here, no earlier claim for service connection for diabetes 
mellitus had been disallowed, to permit the application of 
38 C.F.R. § 3.157.  The Board emphasizes that the applicable 
law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  In this case, the 
first document that can clearly be construed as a claim for 
the benefit sought was received by the RO on February 23, 
2001.

During his hearing, the veteran stated that his blood sugars 
were high in the early 1990's but VA failed to diagnose him 
with diabetes mellitus prior to March 1999.  While 
hospitalized in May and June 1992 for a ureteral stone, the 
veteran's blood sugar was noted to be slightly elevated at 
143.  On September 1995 VA general medical examination, 
however, the veteran's fasting blood sugar was noted as 
normal.  VA medical records also show blood sugar levels of 
142 and 152, in January and November 1995, respectively, the 
first was taken after a meal and the second was noted to be 
non-fasting.  Consequently, neither of these two findings 
would have resulted in a diagnosis of diabetes mellitus.  
Even if they had, an earlier effective date is still not 
warranted as the regulations clearly state that the effective 
date will be later of the date such claim was received by VA 
or the date the disability arose.
 
Inasmuch as there was no pending claim for service connection 
for diabetes mellitus on any basis prior to February 23, 
2001, there is no legal basis for granting service connection 
prior to this date.  (Emphasis added.)  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date for service connection for diabetes 
mellitus can be no earlier than that assigned.  See 38 
U.S.C.A. §§ 1116, 5110(b)(1); 38 C.F.R. §§ 3.400(b)(2)(i), 
3.816(c)(2).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for diabetes mellitus earlier than 
February 23, 2001 is assignable, the claim for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, this matter must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

B.  Service-Connection Claims

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.303(a).

1.  Skin Disability

Initially, the Board notes that, in October 1992 and November 
1992 rating decisions, the RO denied service connection for 
plantar warts, a rash on the right buttock, and a scar on the 
left forehead.  Although the veteran filed a timely NOD and 
the RO issued an SOC in September 1993, he did not perfect an 
appeal to any of these issues and they became final.  
38 C.F.R. § 20.1103 (1993).  In rating decisions issued in 
February and December 1995, the RO, inter alia, denied 
service connection for a skin rash on the buttocks due to AO 
exposure and lesions on the body due to exposure to Agent 
Orange.  But the veteran did not file an NOD to either of 
these issues.  Thus, none of these issues are now before the 
Board.  

In this instance, the veteran contends that he has a skin 
disability due to AO exposure.  During his hearing, the 
veteran testified that he began experiencing skin problems in 
1967 prior to going to Vietnam; that he had a rash in the 
groin area and around the rectum that slowly got a little 
better as time went on, so that by the time that he left for 
Vietnam the condition had cleared up; that, following a 
rocket attack in Vietnam, he broke out in hives, which 
resolved with treatment; and that the only other skin problem 
he had in service was with plantar warts.  He also claimed 
that, in the 1980s and 1990s, he began getting treatment for 
skin tags and cysts and that a VA physician, Dr. P., had 
linked the veteran's skin problems to service.  Although the 
veteran has had cysts removed on his neck, breast and legs, 
the veteran reported that they had started coming back.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence, testimony and statements made by the veteran and 
his representative/attorney, the Board finds that service 
connection for a skin disability due to AO exposure is not 
warranted.  None of the veteran's diagnosed skin disabilities 
are among those recognized by the VA Secretary as 
etiologically related to herbicide exposure-chloracne and 
acneform disease-and there is no competent evidence of a 
nexus between a skin disability and the veteran's exposure to 
herbicides.

Service medical records show treatment for transitory rashes 
(of the groin in May and June 1966, pruritis in the rectal 
area in May and June 1967, and fungus on the back and chest 
and in the groin area in September 1968) and plantar warts on 
the right heel from June to October 1968.  All such treatment 
was performed while the veteran was stationed in the 
continental United States.  Except for an annotation about 
treatment for plantar warts in September 1968, which were not 
considered disabling, the veteran's separate examination did 
not reflect clinical findings of a skin disability.  

An October 1994 VA progress note reflects an impression of 
fibro-epithelial papillomas and acneform dermatitis-no 
relationship to AO.  At an VA AO examination in November 
1995, the veteran was noted to have fibro-epithelial 
papillomas on the face, right thigh and left leg, but the 
examiner did not link them to service or to AO exposure.  At 
a March 1996 SSA examination, the veteran's skin was noted to 
be normal.  Various VA medical records reflect treatment for, 
and excision of, sebaceous cysts, fibromas, fibro-epithelial 
polyps, and skin tags, and removal of a benign lump in the 
left breast in 1998.  On VA examination in June 1999, the 
veteran had multiple skin tags all over the body, mainly on 
both sides of the trunk and under both arms and a 
hyperpigmented area with irregular border was noted on the 
right buttock around the anus.  Although the veteran claimed 
recurrence of pruritic symptoms over the years, the latter 
condition was inactive at that time.  None of the veteran's 
skin problems has been shown to be related to service or 
associated with herbicide exposure.  Nor was there a 
diagnosis of chloracne or acneform disease within one year of 
the veteran's last exposure to herbicides.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the evidence shows that the veteran has had 
recurring skin lesions and/or fibro-epithelial polyps removed 
over the years, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his skin was normal on separation from service, 
except for plantar warts, and the first post-service evidence 
of record of skin problems is from 1991, more than 12 years 
after the veteran's separation from service.  In short, there 
is no medical opinion or other medical evidence relating the 
veteran's skin lesions/polyps to service or AO exposure.  To 
the contrary, a VA dermatologist specifically noted in 
October 1994 that the veteran's skin disorders were not 
related to exposure to AO.  The Board emphasizes that the 
veteran's assertions as to what a physician purportedly told 
him pertaining to the existence of such a relationship does 
not constitute competent medical evidence to support the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


2.  Peripheral Neuropathy

Initially, Board notes that, in a February 2003 decision, the 
Board affirmed the RO's denial of service connection for 
peripheral neuropathy due to AO exposure.  In that decision, 
the Board noted that, although the veteran served in Vietnam 
and was entitled to a presumption of exposure to AO during 
service, he had not been diagnosed with acute or subacute 
peripheral neuropathy, a presumptive disability, and there 
was no competent medical evidence of a nexus between any 
current peripheral neuropathy and the veteran's presumed AO 
exposure.  The veteran has not sought to reopen his claim on 
this basis, thus, this issue is not before the Board.
 
During his testimony, the veteran claimed that, about 1993 or 
1994, VA doctors diagnosed him with peripheral neuropathy and 
that about the same time he was having glucose readings over 
400.  But he admitted that no doctor has indicated the source 
of his peripheral neuropathy.  

In this instance, the veteran only contends that he has 
peripheral neuropathy due to his service-connected diabetes 
mellitus.  In this regard, under 38 C.F.R. § 3.310(a), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  Therefore, the Board has, as the RO 
and the AMC have, considered the evidence on the basis of the 
current record.  Unfortunately, such record does not provide 
a basis for allowance of the claim.

In April 2004, the veteran failed to report for an EMG.  In 
February 2006, the appellant underwent a comprehensive VA 
neurological examination to determine the nature and etiology 
of his peripheral neuropathy.  The examiner reviewed the 
appellant's very substantial claims file, including service 
medical records documenting no evidence of neuropathy until 
several years after service, and the VA medical records and 
examination reports.  The appellant refused to have an EMG 
done.  The examiner told the veteran that she would not be 
able to answer the questions about his peripheral neuropathy 
without an EMG, but he stated that he was never having an EMG 
again.

After a full review of the record, including the medical 
evidence, testimony and statements made by the veteran and 
his representative/attorney, the Board finds that service 
connection for peripheral neuropathy, claimed as due to his 
service-connected diabetes mellitus, is not warranted.

Service medical records do not show any complaints of, or 
treatment for, a neurological disability.  

Following a motor vehicle accident in December 1992, 
September and December 1995 VA progress notes show treatment 
for bilateral cervical radiculopathy.  A November 1995 AO 
examiner noted that neurological findings were normal, except 
for numbness of the upper extremities.  The diagnoses 
included rule out peripheral neuropathy.  There were no 
findings related to diabetes mellitus at that time.  

On December 1995 VA neurological consult, the veteran 
complained of numbness of his neck and down his arms and 
legs.  

A February 1996 EMG report revealed no peripheral neuropathy 
or radiculopathy, but denervation potentials were seen in the 
C5 and C6 cervical muscles.  A May 1996 neurology note 
reflected that there was no plan to follow the veteran unless 
there were objective neurology changes, in light of an 
essentially normal EMG.  

Following complaints in March 1999 of some numbness of his 
feet and hands from neuropathy, a VA podiatrist indicated 
that the veteran had diabetic neuropathy.  However, a 
December 2001 VA neurological examiner opined the veteran's 
peripheral neuropathy preceded the veteran's diagnosis of 
diabetes by several years and therefore, it was not 
attributed to his diabetes.  This examiner felt that the 
veteran's degenerative disc disease of the cervical spine was 
the most likely culprit of his paraesthesias to the upper 
extremities.  

The February 2006 VA examiner first found evidence of 
elevated glucose in 1995.  As the February 2006 VA 
neurological examiner indicated, her review of the claims 
file and medical records revealed that the veteran filed his 
original claim for peripheral neuropathy due to AO exposure 
in August 1993, clearly before he developed or was diagnosed 
with diabetes mellitus.  A prior EMG showed no neuropathy but 
possible radiculopathy.  The examiner stated that she could 
not offer an opinion as to the etiology of the claimed 
neuropathy without an EMG, which the veteran refused to have.  
As a result, the 2006 examiner indicated that possible causes 
of the veteran's complaints include radiculopathy and carpal 
tunnel syndrome.  

Given that the veteran's complaints of neuropathy preceded 
the diagnosis or development of diabetes, the examiner opined 
that the veteran's neuropathy is not at least as likely as 
not secondary to diabetes.  As the veteran's treating 
physicians have not reviewed the veteran's claims file and 
the veteran's failure to report to an EMG in April 2004 and 
his refusal to get another EMG in 2006, the Board finds that 
the opinions of the December 2001 and February 2006 VA 
neurological examiners constitute the only competent opinions 
to address the relationship between the veteran's neuropathy 
and his service-connected diabetes.  

Significantly, the Board requested that the RO (via the AMC) 
arrange for a neurological examination and opinion in this 
case, and such opinion might have yielded competent evidence 
to support the claim.  However, the veteran failed to 
cooperate with VA's efforts to assist him in the development 
of evidence in connection with his claim by refusing to 
submit to an EMG.  As such, the Board has no alternative but 
to decide the claim on the basis of evidence already of 
record; as indicated above, that evidence weighs against the 
claim.  The Board points out that VA's duty to assist is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

3.  All Service Connection Claims

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's testimony and 
his and his representative's/attorney's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claims.  As indicated above, each claim turns on the 
medical matter of etiology, or medical relationship between a 
current disability and in-service AO exposure or a service-
connected disability-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, none is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

The Board also emphasizes that the fact that the veteran's 
own reported history of a relationship between skin and in-
service exposure to AO and peripheral neuropathy and his 
service-connected diabetes as reflected in his treatment 
records and testimony does not constitute competent evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Hence, none of the lay assertions in this 
regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports any of the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than February 23, 2002, for the 
grant of service connection for diabetes mellitus, is denied.

Service connection for a skin disability, claimed as due to 
AO exposure, is denied.

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

Regarding entitlement to an initial rating in excess of 10 
percent for PTSD, in a July 2007 statement addressed to the 
AMC, the veteran expressed disagreement with the 10 percent 
rating assigned by the AMC in a January 2007 rating decision 
issued in March 2007, that granted service connection for 
PTSD and assigned an initial 10 percent rating, effective 
August 18, 1993.  The veteran's statement was received by the 
Board later the same month.  

Because the veteran has disagreed with the initial 10 percent 
rating assigned for PTSD, the Board has characterized this 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  By filing an NOD, the veteran has initiated 
appellate review of the initial rating assigned for PTSD.  
The next step in the appellate process is for the RO/AMC to 
issue to the veteran a SOC.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran 
and his attorney an SOC addressing the 
claim for an initial rating in excess of 
10 percent for PTSD.  Along with the SOC, 
the RO must furnish to the veteran and 
his attorney a VA Form 9 (Appeal to Board 
of Veterans' Appeals), and afford them 
the applicable time period for perfecting 
an appeal as to this issue.

2.  The veteran and his attorney are 
hereby reminded that appellate 
consideration of the matter identified 
above may be obtained only if a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


